FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2022

                                     No. 04-22-00071-CR

                                      Eric Daniel AULD,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B16861
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
       Appellant’s brief was due on May 12, 2022. After the due date, Appellant filed a first
motion for a sixty-day extension of time to file the brief.
       Appellant’s motion is granted. We caution Appellant that any further motion for
extension of time to file the brief may be disfavored.
       Appellant’s brief is due on July 11, 2022. See TEX. R. APP. P. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court